In a proceeding pursuant to article 78 of the Civil Practice Act (1) to review a determination of the Zoning Board of Appeals of the City of Rye which denied an application for a variance of the strict application of front and rear yard setback requirements of the local building zone ordinance with respect to a proposed construction of a dwelling on a plot which is located in a district in which, under the said ordinance, the use of land is restricted to residences, churches and other places of worship, and (2) to direct the building inspector of said city to issue a building permit for construction of a dwelling on said plot as proposed, the appeal is from an order dismissing the proceeding. Order reversed, without costs, determination annulled, and the matter remitted to the respondent Zoning Board of Appeals for further proceedings not inconsistent with the views herein stated. A reasonable variance should have been granted by said board (see Matter of Richards v. Zoning Bd. of Appeals, 285 App. Div. 287; Matter of Waldorf v. Coffey, 5 Misc 2d 80). Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.